January 8, 2010 Mr. Craig D. Wilson Senior Assistant Chief Accountant U.S. Securities and Exchange Commission Washington, D.C. 20549 Re:MedLink International, Inc. request for an extension on comments for File No. 001-31771 Dear Mr. Wilson, We are in receipt of your comment letter dated October 15, 2009 regarding Form 10-K/A for the Fiscal year Ended December 31, 2008 and Form 10-Q for the Quarterly periods ended March 31, 2009 and June 30, 2009 (File No. 001-31771). We are almost complete with our response and amended filings and expect to file on or before January 15th.I do have a question on one of the comments, and there is a difference in opinion on how to address the comment and I respectfully request some guidance from the Commission, if possible. If you or Tammy could please call me at (631) 342-8800 x8802 at your convenience it would be appreciated.I thank you in advance for your time and look forward to hearing from you. Regards, /s/ James Rose James Rose
